Exhibit 10.15

REGISTRATION RIGHTS AGREEMENT

by and among

AMERICAN FARMLAND COMPANY and

THE HOLDERS NAMED HEREIN

Dated: October 23, 2015

 

 

--------------------------------------------------------------------------------

 

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is entered into as of
October 23, 2015 by and among American Farmland Company, a Maryland corporation
(the “Company”), and each of the holders (collectively, the “Holders” and each
individually as a “Holder”) of units of limited partnership interest in American
Farmland Company L.P., a Delaware limited partnership (“AFCLP”), as set forth on
Exhibit A hereto.

WHEREAS, upon consummation of the transactions contemplated by that certain
Contribution Agreement, dated November 25, 2014 (the “Contribution Agreement”),
by and among the Company, AFCLP,  and each of the Holders, the Holders
contributed all their membership interests in American Farmland Advisor LLC, a
Delaware limited liability company (“AFA”), to AFCLP (the “Contribution”) in
exchange for units of limited partnership interest in AFCLP (the “Units”), and,
in connection with such transaction, the Company desires to grant certain
registration rights to the Holders;

WHEREAS, pursuant to the Second Amended and Restated Agreement of Limited
Partnership of AFCLP to be entered into on the date of the Contribution (the
“Partnership Agreement”), the Holders may redeem such Units on or after the date
that is 12 months from the date of issuance of such Units to the applicable
Holder (a “Redemption”); and

WHEREAS, upon notice of a Redemption, the Company, in its sole discretion, may
elect to deliver shares of its common stock, par value $0.01 per share (the
“Common Shares”), in exchange for Units tendered for redemption;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Certain Definitions.

As used in this Agreement, in addition to the other terms defined herein, the
following capitalized terms shall have the following meanings:

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Affiliate” shall mean a Person that directly or indirectly though one or more
intermediaries, controls, is controlled by, or is under common control with a
specified Person.

“Common Shares” shall have the meaning set forth in the recitals to this
Agreement.

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Company Offering” shall have the meaning set forth in Section 8 hereof.

“Contribution Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------

 

 

“Filing Date” shall have the meaning set forth in Section 2(a) hereof.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Holder” or “Holders” shall have the meaning set forth in the preamble to this
Agreement.

“Indemnitee” shall have the meaning set forth in Section 5 hereof.

“Issuance Registration Statement” has the meaning set forth in Section 2(a)
hereof.

“NYSE” shall mean the New York Stock Exchange.

“Offering Blackout Period” shall have the meaning set forth in Section 8 hereof.

“Permitted Free Writing Prospectus” shall have the meaning set forth in Section
3(b) hereof.

“Person” shall mean any natural person, partnership, association, limited
liability company, corporation, trust, or unincorporated organization, or other
governmental or legal entity.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus (including any Permitted Free Writing
Prospectus, as defined above), as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Shares (as defined below) covered by such Registration Statement,
and by all other amendments and supplements to such prospectus, including
post‑effective amendments, and in each case including all material incorporated
by reference therein.

“Registrable Shares” shall mean the Shares and any Common Shares or other
securities issued or issuable in respect of Registrable Shares by way of
spin-off, dividend or other distribution, stock split or in connection with a
combination of shares, reclassification, merger, consolidation or
reorganization; provided, however, that Registrable Shares shall not include (a)
Shares for which a Registration Statement relating to the sale thereof has
become effective under the Securities Act and which have been disposed of under
such Registration Statement, (b) Shares sold pursuant to Rule 144, or (c) if in
the opinion of counsel reasonably acceptable to the Company and the Holders,
Shares may be sold in a transaction exempt from the registration and prospectus
delivery requirements of the Securities Act and the Company has removed all
transfer restrictions and legends with respect to the registration and
prospectus delivery requirements for the consummation of such sale.

“Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(i) all registration and filing fees; (ii) all fees and expenses associated with
a required listing of the Registrable Shares on any securities exchange; (iii)
all fees and expenses with respect to filings required to be made with the NYSE,
any other securities exchange or FINRA; (iv) all fees and expenses of compliance
with state securities or “blue sky” laws (including reasonable fees and
disbursements of counsel for the holders of securities in connection with blue
sky qualifications of the securities and

2

--------------------------------------------------------------------------------

 

 

determination of their eligibility for investment under the laws of such
jurisdictions); (v) all printing expenses, messenger, telephone and delivery
expenses; and (vi) all fees and disbursements of counsel for the Company and
customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses of any comfort letters or costs
associated with the delivery by independent registered public accountants of a
comfort letter or comfort letters); provided, however, that Registration
Expenses shall not include, and the Company shall not have any obligation to
pay, any underwriting fees, discounts, or commissions attributable to the sale
of such Registrable Shares, or any legal fees and expenses of counsel to any
Holder and any underwriter engaged by any Holder.

“Registration Statement” shall mean any registration statement of the Company
which covers the issuance or resale of any of the Registrable Shares under the
Securities Act on an appropriate form, and all amendments and supplements to
such registration statement, including post‑effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.

“Resale Registration Statement” has the meaning set forth in Section 2(b)
hereof.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act (or any
successor provision).

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Shares” shall mean all Common Shares issuable to all Holders upon redemption of
or in exchange for Units held by such Holders pursuant to the Partnership
Agreement and any other Common Shares which may be issued in respect of, in
exchange for, or in substitution for, any Common Shares, whether by reason of
any stock split, stock dividend, reverse stock split, recapitalization,
combination or otherwise.

“Shelf Registration Expiration Date” shall have the meaning set forth in
Section 2(a) hereof.

“Suspension Event” shall have the meaning set forth in Section 8 hereof.

“WKSI” shall have the meaning set forth in Section 2(a) hereof.

2.Registration.

a.Filing of Issuance Registration Statement.  Subject to the provisions of
Section 2(b) hereof, the Company shall use reasonable efforts to file with the
SEC a Registration Statement on Form S-3, or such other comparable form as may
be appropriate and available (an “Issuance Registration Statement”) under Rule
415 under the Securities Act relating to the issuance to the Holders of the
Registrable Shares upon redemption of, or in exchange for, the Units held by the
Holders, such filing to be made on a date (the “Filing Date”) within 10 business
days following the first date when the Company becomes eligible to file an
Issuance Registration Statement with respect to the Registrable Shares;
provided,

3

--------------------------------------------------------------------------------

 

 

however, that, notwithstanding the foregoing, the Filing Date may be such other
date as may be required under applicable provisions of the Securities Act or as
may be required by the SEC pursuant to its interpretation of applicable federal
securities laws and the rules and regulations promulgated thereunder.  The
Company shall use its reasonable efforts to cause such Issuance Registration
Statement to become or be declared effective by the SEC for all of the
Registrable Shares covered thereby within ninety (90) days thereafter.  The
Company shall use its reasonable efforts to keep the Issuance Registration
Statement (or a successor Registration Statement filed with respect to the
Registrable Shares) continuously effective until the date (the “Shelf
Registration Expiration Date”) that is the earlier of (a) the date on which all
Registrable Shares have been disposed of by the Holders or (b) the date on which
all Registrable Shares covered thereby are eligible for immediate sale pursuant
to Rule 144 (or any successor provision) without application of volume
limitations or other restrictions on transfer thereunder. To the extent the
Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) (a “WKSI”) at the time that an Issuance Registration Statement
is to be filed, the Company may file an automatic shelf registration statement
which covers such Registrable Shares or, in lieu of filing a new Issuance
Registration Statement, may file a Prospectus pursuant to Rule 424(b) under the
Securities Act (or any successor provision) or post-effective amendment, as
applicable, to include, in accordance with Rule 430B under the Securities Act
(or any successor provision), the registration of the issuance of such
Registrable Shares in an automatic shelf registration statement previously filed
by the Company (in each case, such Prospectus together with such previously
filed Registration Statement will be considered the Issuance Registration
Statement). 

b.Filing of Resale Registration Statement.  If the Company is not eligible to
file an Issuance Shelf Registration Statement, or if the Company otherwise
determines that the use of a Resale Registration Statement (as defined below) is
appropriate, the Company shall use commercially reasonable efforts to file with
the SEC a Registration Statement on Form S-3, or such other comparable form as
may be appropriate and available (a “Resale Registration Statement”), under Rule
415 relating to the resale by the Holders of their Registrable Shares, such
filing to be made on a Filing Date as provided in Section 2(a) hereof.  The
Company shall use reasonable efforts to cause such Resale Registration Statement
to be declared effective by the SEC as soon as practicable thereafter.  The
Company shall use its reasonable efforts to keep the Resale Registration
Statement (or a successor Registration Statement filed with respect to the
Registrable Shares) continuously effective until the Shelf Registration
Expiration Date.  After the Company has filed the Resale Registration Statement,
any obligation of the Company to file an Issuance Registration Statement
pursuant to Section 2(a) with respect to the Registrable Shares covered thereby
registered by the Resale Registration Statement shall be suspended for as long
as the Resale Registration Statement (or a successor Registration Statement
filed with respect to the Registrable Shares) remains effective. To the extent
the Company is a WKSI at the time that a Resale Registration Statement is to be
filed, the Company may file an automatic shelf registration statement which
covers such Registrable Shares or, in lieu of filing a new Resale Registration
Statement, may file a Prospectus pursuant to Rule 424(b) under the Securities
Act (or any successor provision) or post-effective amendment, as applicable, to
include, in accordance with Rule 430B under the Securities Act (or any successor
provision), the registration of the resale of such Registrable Shares by the
Holder in an automatic shelf registration statement previously filed by the
Company (in each case, such

4

--------------------------------------------------------------------------------

 

 

Prospectus together with such previously filed Registration Statement will be
considered the Resale Registration Statement). The Holders will not offer or
sell, without the Company’s consent, any Registrable Shares by means of any
“free writing prospectus” (as defined in Rule 405 under the Securities Act) that
is required to be filed by the Holders with the SEC pursuant to Rule 433 under
the Securities Act (any free writing prospectus consented to by the Company, a
“Permitted Free Writing Prospectus”). 

c.Information from Holders.  Upon request from the Company, and as a condition
of the Company’s obligation to include any of a Holder’s Registrable Shares
under any Registration Statement, a Holder shall provide to the Company all
information about the Holder required in the Registration Statement pursuant to
applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act (in the case of a Resale Registration Statement only) and any
applicable “blue sky” laws, rules or regulations. Holders shall provide updates
of all Holder information included in the Registration Statement as applicable,
provided that the Company shall not be required to file any such information or
updates more frequently than quarterly.  

d.Notification and Distribution of Materials.  The Company shall notify the
Holders of the effectiveness of any Registration Statement applicable to the
Shares and shall furnish to the Holders such number of copies of such
Registration Statement (including any amendments, supplements and exhibits), the
Prospectus contained therein (including each preliminary prospectus and all
related amendments and supplements, if any) and any documents incorporated by
reference in such Registration Statement or such other documents as the Holders
may reasonably request in order to facilitate the sale of the Registrable Shares
in the manner described in such Registration Statement.

e.Amendments and Supplements.  The Company shall prepare and file with the SEC
from time to time such amendments and supplements to each Registration Statement
and Prospectus used in connection therewith as may be necessary to keep such
Registration Statement (or a successor Registration Statement filed with respect
to such Registrable Shares) effective and to comply with the provisions of the
Securities Act with respect to the disposition of the Registrable Shares covered
thereby until the earlier of (a) such time as all of the Registrable Shares have
been issued pursuant to an Issuance Registration Statement or disposed of in
accordance with the intended methods of disposition by the Holders pursuant to a
Resale Registration Statement, as applicable, or (b) the date on which the
Registration Statement is no longer required to be effective under the terms of
this Agreement.  The Company shall use reasonable efforts to file any supplement
or post‑effective amendment to a Registration Statement with respect to the plan
of distribution or a Holder’s ownership interests in his, her or its Registrable
Shares that is reasonably necessary to permit the sale of such Holder’s
Registrable Shares pursuant to such Registration Statement; provided that
Holders shall, upon request, furnish the Company with updates of all necessary
information required for filing such amendments and supplements, and provided,
further, that the Company shall not be required to file any such amendment or
supplement more frequently than quarterly.  The Company shall file any necessary
listing applications or amendments to the existing applications to cause the
Shares registered under any Registration Statement to be then listed or quoted
on the NYSE or such other primary exchange or quotation system on which the
Common Shares are then listed or quoted.

5

--------------------------------------------------------------------------------

 

 

f.Notice of Certain Events.  The Company shall promptly notify each Holder of,
and confirm in writing, the filing of any Registration Statement or Prospectus,
amendment or supplement related thereto or any post-effective amendment to a
Registration Statement and the effectiveness of any post-effective
amendment.  At any time when a Prospectus relating to a Registration Statement
is required to be delivered under the Securities Act by a Holder to a
transferee, the Company shall immediately notify the Holders of the happening of
any event as a result of which the Company believes the Prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  In such event, the
Company shall promptly prepare and furnish to the Holders a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of Registrable Shares sold
under the Prospectus, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.  The Company shall, if necessary, promptly
amend the Registration Statement of which such Prospectus is a part to reflect
such amendment or supplement. 

g.If the Holders of at least $75 million of the Registrable Shares shall propose
to sell Registrable Shares in an underwritten public offering under Section 2(b)
hereof, the Company shall make available, for reasonable periods of time and
with reasonable notice, members of the management of the Company and its
Affiliates for reasonable assistance in selling efforts relating to such
offering, to the extent customary for a public offering (including, without
limitation, to the extent customary, senior management attendance at due
diligence meetings with the underwriters and their counsel and road shows) and
shall enter into underwriting agreements containing usual and customary terms
and conditions reasonably acceptable to the Company for such types of offerings.

3.State Securities Laws.

The parties hereto hereby acknowledge that, generally, pursuant to Section 18 of
the Securities Act, no state securities laws requiring, or with respect to,
registration or qualification of securities or securities transactions will
apply to a security that is a “covered security” (as defined therein).  “Covered
securities,” for purposes of Section 18 of the Securities Act, includes
securities listed or authorized for listing on the New York Stock Exchange (or
certain other national securities exchanges) and securities of the same issuer
that is equal in seniority or senior to such securities.  The Company will use
its reasonable efforts to cause the Shares to constitute covered securities by
maintaining the listing of the Common Stock on the New York Stock Exchange or
such other qualifying national securities exchange.  In the event that the
Shares cease to constitute covered securities, subject to the conditions set
forth in this Agreement, the Company shall, at the expense of the Holders, file
such documents as may be necessary to register or qualify the Registrable Shares
under the securities or “blue sky” laws of such states as the Holders may
reasonably request, and use its reasonable efforts to cause such filings to
become effective in a timely manner; provided, however, that the Company shall
not be obligated to qualify as a foreign corporation to do business under the
laws of any such state in which it is not then qualified, subject itself to
general taxation in any such jurisdiction or to file any general consent to
service of process in any such state.  Once such filings are effective, the
Company shall use its reasonable efforts, at the expense of the Holders, to keep
such filings effective until the earlier of (a) such time as all of the
Registrable Shares have been disposed of

6

--------------------------------------------------------------------------------

 

 

by the Holders, (b) in the case of a particular state, the Holders have notified
the Company that it no longer requires an effective filing in such state in
accordance with its original request for filing or (c) the date on which the
Shares covered by such filing cease to constitute Registrable Shares.

4.Expenses.

The Holders shall bear all underwriting fees, discounts, commissions, or taxes
(including transfer taxes) attributable to the sale of securities by the
Holders, any legal fees and expenses of counsel to the Holders and any
underwriter engaged by Holders and all other expenses incurred in connection
with the performance by the Holders of their obligations under the terms of this
Agreement.  The Company shall bear the cost of all of the Registration Expenses.

5.Indemnification by the Company.

The Company shall indemnify the Holders and, if a Holder is a person other than
an individual, such Holder’s officers, directors, trustees, managers, partners,
members, employees, agents, representatives and Affiliates, and each person or
entity, if any, that controls a Holder within the meaning of the Securities Act
or Exchange Act, and each other person or entity, if any, subject to liability
because of his, her or its connection with a Holder (each, an “Indemnitee”),
against any and all losses, claims, damages, actions, liabilities, costs and
expenses (including without limitation reasonable fees, expenses and
disbursements of attorneys and other professionals), joint or several, arising
out of or based upon (a) any violation by the Company of any rule or regulation
promulgated under the Securities Act applicable to the Company and relating to
action or inaction required of the Company under the terms of this Agreement or
in connection with any Registration Statement or Prospectus, or (b) any third
party claim based upon any untrue or alleged untrue statement of material fact
contained in any Registration Statement, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any third party claim based upon
any untrue or alleged untrue statement of material fact contained in any
Prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company shall not be liable to such Indemnitee or any person
who participates as an underwriter in the offering or sale of Registrable Shares
or any other person, if any, who controls such underwriter within the meaning of
the Securities Act, in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement or in any such
Prospectus in reliance upon and in conformity with information regarding such
Indemnitee or its plan of distribution or ownership interests that was furnished
in writing to the Company for use in connection with such Registration Statement
or the Prospectus contained therein by such Indemnitee or (ii) any Holder’s
failure to send or give a copy of the final, amended or supplemented prospectus
furnished to the Holders by the Company at or prior to the time such action is
required by the Securities Act to the person claiming an untrue statement or
alleged untrue statement or omission or alleged omission if such statement or
omission was corrected in such final amended or supplemented Prospectus.

7

--------------------------------------------------------------------------------

 

 

6.Covenants of Holders. 

Each of the Holders shall (a) furnish to the Company all such information
concerning its plan of distribution and ownership interests with respect to its
Registrable Shares, and such other information about such Holder as is required
to be included in such Registration Statement pursuant to applicable law,
including Item 507 of Regulation S-K promulgated under the Securities Act (in
the case of a Resale Registration Statement only) and any applicable “blue sky”
laws, rules or regulations, in connection with the preparation of a Registration
Statement with respect to such Holder’s Registrable Shares and any filings
pursuant to state securities laws as the Company may reasonably request, and
shall timely update all required Holder information, (b) deliver or cause
delivery of the Prospectus contained in such Registration Statement (other than
an Issuance Registration Statement) to any purchaser of the shares covered by
such Registration Statement from such Holder and (c) indemnify the Company, its
officers, directors, employees, agents, representatives and Affiliates, and each
person, if any, who controls the Company within the meaning of the Securities
Act, and each other person or entity, if any, subject to liability because of
his, her or its connection with the Company, against any and all losses, claims,
damages, actions, liabilities, costs and expenses arising out of or based upon
(i) any untrue statement or alleged untrue statement of material fact contained
in either such Registration Statement, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, if and to the extent that such statement
or omission occurs from reliance upon and in conformity with written information
regarding any Holder, or such Holder’s plan of distribution or ownership
interest, which was furnished to the Company by such Holder for use therein
unless such statement or omission was corrected in writing to the Company not
less than three business days prior to the date the final Prospectus (as
supplemented or amended, as the case may be), (ii) any untrue statement or
alleged untrue statement of material fact contained in the Prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, if and to the extent
that such statement or omission occurs from reliance upon and in conformity with
written information regarding such Holder, his, her or its plan of distribution
or his, her or its ownership interests, which was furnished to the Company by
such Holder for use therein unless such statement or omission was corrected in
writing to the Company not less than three (3) business days prior to the date
of the final Prospectus (as supplemented or amended, as the case may be), or
(iii) the failure by such Holder to deliver or cause to be delivered the
Prospectus contained in such Registration Statement (as amended or supplemented,
if applicable) furnished by the Company to the Holder to any purchaser of the
shares covered by such Registration Statement from the Holder through no fault
of the Company.

7.Indemnification Procedures.

Any person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
hereunder, but the failure of any indemnified party to provide such notice shall
not relieve the indemnifying party of its obligations hereunder, except to the
extent the indemnifying party is materially prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than hereunder.  In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to

8

--------------------------------------------------------------------------------

 

 

assume the defense thereof (alone or jointly with any other indemnifying party
similarly notified), to the extent that it chooses, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party that it so chooses, the indemnifying party shall
not be liable to such indemnified party for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, that (i) if the indemnifying party fails to take
reasonable steps necessary to defend diligently the action or proceeding within
twenty (20) business days after receiving notice from such indemnified party
that the indemnified party believes it has failed to do so; or (ii) if such
indemnified party who is a defendant in any action or proceeding which is also
brought against the indemnifying party shall have reasonably concluded, based on
the advice of counsel, that there may be one or more legal defenses available to
such indemnified party which are not available to the indemnifying party; or
(iii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all indemnified parties in each jurisdiction, except to the extent any
indemnified party or parties reasonably shall have concluded, based on the
opinion of counsel, that there may be legal defenses available to such party or
parties which are not available to the other indemnified parties or to the
extent representation of all indemnified parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct) and
the indemnifying party shall be liable for any expenses therefor.  No
indemnifying party shall, without the written consent of the indemnified party
(which shall not be unreasonably withheld), effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or (to
the knowledge of the indemnifying party) threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

8.Suspension of Registration Requirement; Restriction on Sales.

The Company shall promptly notify each Holder of, and confirm in writing, the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement with respect to such Holder’s Registrable Shares or the
initiation of any proceedings for that purpose.  The Company shall use its
reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such a Registration Statement at the earliest possible moment.

Notwithstanding anything to the contrary set forth in this Agreement, the
Company’s obligation under this Agreement to file, amend or supplement a
Registration Statement, or to cause a Registration Statement, or any filings
under any state securities laws, to become or remain effective shall be
suspended, for one or more periods, in the event of pending negotiations
relating to, or consummation of, a transaction or the occurrence of an event
that (i) would require additional disclosure of material information by the
Company in the Registration Statement or such filing, as to which the Company
has a bona fide business purpose for preserving confidentiality, or (ii) render
the Company unable to comply with SEC requirements, or (iii) would otherwise
make it impractical or unadvisable to cause the Registration Statement or such
filings to be filed, amended or supplemented or to become effective (any such
circumstances being hereinafter referred to as a “Suspension Event”).  The
Company shall notify

9

--------------------------------------------------------------------------------

 

 

the Holders of the existence of any Suspension Event by promptly delivering to
each Holder a certificate signed by an executive officer of the Company stating
that a Suspension Event has occurred and is continuing.  Notwithstanding the
foregoing, the Company’s right to suspend its obligations as provided above (the
"Suspension Right") shall be limited to a period of not more than 120 days
during any one-year period ending on December 31.

Each Holder of Registrable Shares agrees, if requested by the Company in the
case of a Company-initiated non-underwritten offering registered under the
Securities Act or if requested by the managing underwriter or underwriters in a
Company-initiated underwritten offering (each, a “Company Offering”), not to
effect any disposition of any of the Shares during the period (the “Offering
Blackout Period”) beginning upon receipt by such Holder of written notice from
the Company, but in any event no earlier than the thirtieth (30th) day preceding
the anticipated date of pricing of such Company Offering, and ending ninety (90)
days after the closing date of such Company Offering.  Such agreement shall be
in writing in the form reasonably satisfactory to the Company and the managing
underwriter or underwriters.

Each Holder agrees that, following the effectiveness of any Registration
Statement relating to Registrable Shares of such Holder, such Holder will not
affect any dispositions of any of the Shares pursuant to such Registration
Statement or any filings under any state securities laws at any time after such
Holder has received notice from the Company to suspend dispositions as a result
of the occurrence or existence of any Suspension Event or so that the Company
may correct or update the Registration Statement or such filing.  The Holders
will maintain the confidentiality of any information included in the written
notice delivered by the Company unless otherwise required by law or subpoena.
The Holders may recommence effecting dispositions of the Shares pursuant to the
Registration Statement or such filings, and all other obligations which are
suspended as a result of a Suspension Event shall no longer be so suspended,
following further notice to such effect from the Company, which notice shall be
given by the Company promptly after the conclusion of any such Suspension Event.

9.Additional Shares.

The Company, at its option, may register, under any Registration Statement and
any filings under any state securities laws filed pursuant to this Agreement,
any number of unissued or other Common Shares of or owned by the Company and any
of its subsidiaries or any Common Shares or other securities of the Company
owned by any other security holder or security holders of the Company.

10.Contribution.

If the indemnification provided for in Sections 6 and 7 is unavailable to an
Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Company, on the one hand, and the Indemnitee, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations.  The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company or by the Indemnitee and the parties’
relative intent, knowledge, access to information

10

--------------------------------------------------------------------------------

 

 

and opportunity to correct or prevent such statement or omission; provided,
however, that in no event shall the obligation of any indemnifying party to
contribute under this Section 10 exceed the amount that such indemnifying party
would have been obligated to pay by way of indemnification if the
indemnification provided for under Sections 6 or 7 hereof had been available
under the circumstances.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.

Notwithstanding the provisions of this Section 10, no Holder shall be required
to contribute any amount in excess of the amount by which the gross proceeds
from the sale of Shares exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission.  No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.

11.No Other Obligation to Register.

Except as otherwise expressly provided in this Agreement, the Company shall have
no obligation to the Holders to register the Registrable Shares under the
Securities Act.  

12.Amendments and Waivers.

The provisions of this Agreement may not be amended, modified, or supplemented
or waived without the prior written consent of the Company and Holders holding
in excess of two-thirds of the aggregate of the outstanding Registrable Shares.

13.Notices.

Except as set forth below, all notices and other communications provided for or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when and if delivered personally or sent by facsimile, telex or telecopier
(with respect to notice by facsimile, telex or telecopier, on a business day
between the hours of 8:00 a.m. and 5:00 p.m., New York time), five (5) business
days after being sent if mailed by registered or certified mail (return receipt
requested), postage prepaid, or upon one business day after being sent if sent
by courier or overnight delivery service to the respective parties at the
following addresses (or at such other address for any party as shall be
specified by like notice, provided that notices of a change of address shall be
effective only upon receipt thereof), and further provided that in case of
directions to amend the Registration Statement pursuant to Section 3(e) or
Section 7, the Holder must confirm such notice in writing by overnight express
delivery with confirmation of receipt:

11

--------------------------------------------------------------------------------

 

 

Each notice, request, demand and other communication hereunder will be in
writing and will be deemed to have been duly given (i) when delivered by hand
(so long as the delivering party shall have received a receipt of delivery
executed by the party to whom such notice was delivered), or (ii) three (3)
business days after deposited in United States certified or registered mail,
postage prepaid, return receipt requested, or (iii) when sent by telecopier or
email (in each case, with receipt confirmed) provided a copy is also sent by
United States mail or recognized overnight courier service, or (iv) one (1)
business day after delivery to a recognized overnight courier service, in each
case addressed to the parties as follows (or to such other address as a party
may designate by notice to the others):

If to American Farmland:

 

The American Farmland Company

 

 

10 East 53rd Street

 

 

New York, NY 10022

 

 

Attention:  General Counsel

 

 

Facsimile:  (212) 484-3001

 

If to the Holders: At the respective addresses set forth on Exhibit A.

 

14.Transfer of Registration Rights; Successors and Assigns.

The rights and obligations of a Holder may be assigned by a Holder to a
transferee or assignee of such securities:  (i) to any wholly owned Affiliate
(as defined in Regulation D of the Securities Act) of such Holder; (ii) to any
family member or trust established for the benefit of a Holder that is a natural
person; or (iii) in connection with a distribution by such Holder to any
partner, member, former partner, or member or the estate of such partner or
member; provided in each case that the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being assigned; provided, further, that such assignment
shall be effective only if the transferee agrees in writing at the time of
transfer to be bound by the terms and conditions of this Agreement and such
transfer of any Registrable Securities is lawful under all applicable securities
laws.  Any such transferee shall be considered a “Holder” for purposes of this
Agreement. This Agreement shall be binding upon the parties hereto and their
respective permitted successors, assigns and transferees and shall inure to the
benefit of the parties hereto and their respective permitted successors, assigns
and transferees, including, without limitation, any successor of the Company by
merger, acquisition, reorganization, recapitalization or otherwise.  This
Agreement may not be assigned by a Holder other than as provided above without
the prior written consent of the Company.

15.Counterparts.

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

16.Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland applicable to contracts made and to be performed wholly
within said State.

12

--------------------------------------------------------------------------------

 

 

17.Severability. 

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

18.Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be the complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
such subject matter.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

[The remainder of this page has been left blank intentionally.]

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY

 

 

 

 

AMERICAN FARMLAND COMPANY,

a Maryland corporation

 

 

 

 

By: 

/s/ Robert L. Cowan

 

 

Name: Robert L. Cowan

 

 

Title: President

 






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

 

 

 

/s/ William von Mueffling

 

Name: William von Mueffling

 

 






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

 

 

 

OPTIMA GROUP HOLDINGS LLC,

a Delaware limited liability company

 

 

 

 

By: 

/s/ Geoffrey M. Lewis

 

 

Name: Geoffrey M. Lewis

 

 

Title: Chief Financial Officer

 






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

 

 

 

/s/ Thomas S. T. Gimbel

 

Name: Thomas S. T. Gimbel

 






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

 

 

 

/s/ D. Dixon Boardman

 

Name: D. Dixon Boardman

 






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

 

 

 

FLORIDA CRYSTALS CORPORATION,

a Delaware corporation

 

 

 

 

By: 

/s/ Armando A. Tabernilla

 

 

Name: Armando A. Tabernilla

 

 

Title: Vice President

 






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDER:

 

 

 

 

LF AMFARM LLC,

a Delaware limited liability company

 

 

 

 

By:

New Stone Manager Corp., its Manager

 

 

 

 

By: 

/s/ Harrison T. LeFrak

 

 

Name: Harrison T. LeFrak

 

 

Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

Holder Name

Address

Optima Group Holdings LLC

10 East 53rd Street, 29th Floor

New York, NY 10022

D. Dixon Boardman

15 East 69th Street

New York NY 10021

Thomas S.T. Gimbel

12 Peacock Pond Road

Glen Cove, NY 11542

William von Mueffling

c/o Cantillon Capital

40 West 57th Street, 27th Floor

New York, NY 10019

Florida Crystals Corp

1 N. Clematis Street, Suite 200

West Palm Beach, FL 33401

LF Amfarm LLC

1007 N. Orange Street, Suite 210

Wilmington DE 19801

 

Exhibit A to Registration Rights Agreement